Title: To George Washington from John Mehelm, 2 April 1779
From: Mehelm, John
To: Washington, George


Dr sir
Bound Brook [N.J.] April 2d 1779
Agreeably to your Excellency’s request I beg leave to state some of the Objections that I have to Issueing Hides to the Commandants since the General Order of the Seventh of February.
My first and principle Objection to Issueing Hides upon the Officers Orders since that date, is, that I am afraid the Board of Warr will not pass the Accompts or Acknowledge their Receipt—The following Objections may verry Naturally Occur.
The General Order of the Seventh of February having suspended the Order that required me to Issue Hides to the Commandants, Why did I continue to Issue them?
If I answer that the Officers had made Contracts that must be fulfill’d It may be reply’d That Justice required no more of me than to pay the Due-Bills, in hides, given by the Officers for Shoes delivered them before the Genl Order of the 7th of February, and that the Officers could have refer⟨r’d⟩ the persons with whom they had Contracted to Me for the fulfillmen⟨t⟩ of the Remainder—a Mode that seems to be Suggested to them in the Conclusion of the Genl Order iself.
2d If I continue to Issue Hides on the Orders as Usual it may defeat the design of the General Order Affd, which was I Apprehend to put the Business back into the hands of the Commisaries, who are made Accountable for the public property put into their hands, and to release the Officers of the line Entirely from the trouble of it; but if the Contracts must be complied with by Issueing Hides to them upon their Orders, such Contracts, may be so Numerous and Extensive that that design may not be Effected for years to come.
3d If the fulfillment of the Contracts are not referr’d to the Comy’s it will be in the power of the Officers to receive as Many* Boots as they please upon Such Contracts and the Army thereby become Greatly Necessiated for Shoes.
4th If the Afforesaid mode of Issuing the Hides is persued there will be a verry Unequal distribution of Shoes and Boots both, as some have made large Contracts and Some Smaller ones and Some None.
5 The Contracts may be made upon verry unequal Terms (as the directions of the board of Warr on that head will not probably be sent to the Officers of the Line) which has been the Case Already in One or two Instances that have come to my Knowledge.
6th Near two Months is elapsed since the Genl Order Affd and the Orders from Officers Continuing there is no knowing where or when they will end, whereas they should have sent in an Account of the Contracts they had made Immediately upon the publication of the Genl Orders of the Seventh of February.
7th While Matters are in this situation it is unsafe for the Comsys to make any Contracts Whatever—as payment may be put out of their power by prior Contracts Appearing If Genl St Clair had been Commander in Chief at this post I should not have hesitated a Moment to have delivered any Quantity of hides on his order, but as that is not the Case, I know not how to Account for some Hundreds the Genl has Already received, unless by your Excellency’s Order, or a receipt from the Clothier Genl to me for a Number of Shoes Equal to the Quantity of hides he has received. I am your Excellency’s most Obedt & Verry hbl. Servt
John Mehelm
P:S. One of the Young Men who has the Care of the Business at this post waited upon the Adjutant General last night to request an Order for two or three Soldiers to be employed as labourers in curing the Hides and trying the Tallow, Who Informed him, that he could not give such an order without your Excullencys permission—There is a great deal of public property in those Articles that will be in danger of being lost if labourers cannot be got to save it and I find it will be almost Impossible at this Season of the Year to get them unless it be in that way—besides a Verry Material difference to the Public in the Expence as Soldiers will willingly work for less than one Quarter that other hands will Ask.

J: M.
